 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1605 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Recognizing the service of the medical and air crews in helping our wounded warriors make the expeditious and safe trip home to the United States and commending the personnel of the Air Force for their commitment to the well-being of all our service men and women. 
 
 
Whereas aeromedical evacuation by the Air Force is part of an integrated combat casualty care system that includes front-line medics and Corpsmen of the Army, Navy, and Air Force, as well as medical evacuation and casualty evacuation by Army, Navy, and Marine Corps flight, air ambulance, and ground ambulance crews; 
Whereas aeromedical evacuation missions provide support for all of the Armed Forces;  
Whereas, since September 11, 2001, the aeromedical evacuation system has moved over 81,000 patients, including almost 14,000 battle-injured soldiers;  
Whereas troops wounded in Operation Enduring Freedom and Operation Iraqi Freedom reach United States military hospitals out of theater in 30 hours on average;  
Whereas the majority of patients are normally flown to Ramstein Air Base in Germany, and then to appropriate care facilities in the United States;  
Whereas our wounded troops arrive at United States hospitals in an average of 3 days;  
Whereas now troops wounded in Operation Enduring Freedom and Operation Iraqi Freedom arrive at United States hospitals on average 7 days faster than they did during Operation Desert Storm and over 40 days faster than during the Vietnam conflict;  
Whereas yielding a survival rate of 98 percent for wounded service members by adopting a new strategy of rapid evacuation from the battlefield, critical care air transport teams provide care that has resulted in the lowest mortality rate of any war in United States history;  
Whereas aeromedical evacuation is a Total Force effort which includes Active Duty, Reserve, and Air National Guard members;  
Whereas there are 18 Air Force Reserve squadrons, 10 National Guard squadrons, and 4 Active Duty squadrons;  
Whereas the aeromedical evacuation system is comprised of aeromedical evacuation crews, aeromedical staging facilities, aeromedical liaison teams, support and communications personnel, and command and control teams; 
Whereas the Air Force has up to 500 aeromedical evacuation, aeromedical staging, aeromedical liaison, support, communications, and command and control personnel deployed to Afghanistan, to Iraq, in Europe, and in the United States, as part of the team providing care and helping ensure that wounded soldiers, sailors, airmen, and Marines get safely home to their families; 
Whereas a normal aeromedical evacuation crew is composed of 2 flight nurses and 3 technicians;  
Whereas a normal critical care air transport team, composed of a critical care physician, critical care nurse, and a respiratory technician, augments an aeromedical evacuation crew when ICU level patients are transported; and  
Whereas Air Mobility Command plays a crucial role in providing humanitarian support at home and around the world: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the service of the medical and air crews in helping our wounded warriors make the expeditious and safe trip home to the United States; and  
(2)commends the personnel of the Air Force for their commitment to the well-being of all our service men and women.  
 
Lorraine C. Miller,Clerk.
